Title: From Benjamin Franklin to Puchelberg & Cie., 3 July 1780
From: Franklin, Benjamin
To: Puchelberg & Cie.


Gentlemen
Passy July 3. 1780
I have just received the Letter you did me the honor of writing to me the 28 past, acquainting me that you are appointed by the Officers & Crew of the Alliance Frigate to be their attorneys & Agents to receive for them what may be due to them of Prize Money. I am glad to hear of this appointment, & wish it had been made sooner. But the Demand of their Shares is not rightly made upon me who never received any of the money for which their prizes have been sold, & do not intend to meddle with any such money. M. de Chaumont who was intrusted with the equipment of that Squadron, & was impower’d by the Captains, by a Joint instrument in writing to receive the prizes, has I suppose received, or will receive & pay the whole that can be obtain’d; for as to the prizes sent into Norway, Satisfaction for them has been refused, not a farthing has been received on their account, nor likely to be at present. I will communicate to Mr. Chaumont your Letter, but I think it will be proper for you to write to him yourselves; I do not apprehend you can meet with any difficulty in the affair, otherwise I would offer you my best Services—
I have the honor to be Gentlemen Your most obedient & most humble Servant
Signed B Franklin
To Messrs. Puchelberg & CoBoston June 20th. 1781 The above is a true copy attested,Sam Bradstreet
